*545OBDEB
PEE CUEIAM.
Original proceeding.
Belators seek an order to show cause to be directed to respondents requiring them to show cause, if any they had, why respondents should not be enjoined and prohibited from certifying the proposed new Constitution to the electorate on June 6, 1972.
Counsel was heard ex parte in oral argument and the application taken under advisement. The Court having now considered the petition and applicable provisions of the statutory law and the Montana. Constitution, it appears that the application fails to disclose sufficient legal grounds on which to base the issuance of an order to show cause.
It is therefor ordered that the relief requested be denied and this proceeding is ordered dismissed.